Title: To George Washington from Henry Knox, 5 August 1794
From: Knox, Henry
To: Washington, George


               
                  Sir
                  War department August 5th 1794
               
               I have the honor to submit a letter from Mr O Hara Quarter Master General containing the confirmation of the affair at Fort Recovery, also letters from Major Craig and Lieut. Colonel Butler.
               Ensign Semple who came express with these papers says that General Neville and Major Lennox intended to go as low as Washington and then cross the Country. That he learnt at Greensburg that the Insurgents had burnt Wells’ house an excise officer, and that after that they had generally dispersed.  I have the honor to be with the highest respect Your humble Servant
               
                  H. Knox
               
            